Case 1:18-cv-01552-RJL Document 34-5 Filed 08/31/20 Page 1 of 4




                    EXHIBIT B
            Case 1:18-cv-01552-RJL Document 34-5 Filed 08/31/20 Page 2 of 4




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

WOODHULL FREEDOM FOUNDATION,                               )
HUMAN RIGHTS WATCH, ERIC KOSZYK,                           )
JESSE MALEY, a/k/a ALEX ANDREWS, and                       )
THE INTERNET ARCHIVE,                                      )
                                                           )     Case No. 1:18-cv-1552
                   Plaintiffs,                             )
                                                           )
       v.                                                  )
                                                           )
THE UNITED STATES OF AMERICA                               )
and JEFFERSON B. SESSIONS, in his                          )
official capacity as ATTORNEY GENERAL                      )
OF THE UNITED STATES,                                      )
                                                           )
                   Defendants.                             )


              DECLARATION OF DR. JESSICA P. ASHOOH IN SUPPORT OF
                 PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

       Pursuant to 28 U.S.C. § 1746, I, Dr. Jessica P. Ashooh, hereby declare as follows:

       1.       I am the Director of Policy at Reddit, a position that I have held since June 2017. I

am responsible for overseeing Reddit’s public policy and government relations work. In 2018, my

role also entailed primary responsibility for the development of Reddit’s Content Policy, as well as

providing operational guidance on the Policy’s day-to-day enforcement.

       2.       Reddit is a user-generated content platform that allows users to create communities

of shared interest, known as “subreddits,” through which they can share content with other

members of the community. There are more than 130,000 communities on Reddit.

       3.       These communities are created and moderated by the users themselves on a

volunteer basis, not by Reddit employees. The users choose the subject matter of each subreddit

and write their own often highly detailed rules tailored to the unique needs of their members and
            Case 1:18-cv-01552-RJL Document 34-5 Filed 08/31/20 Page 3 of 4




interests. For example, the r/movies subreddit has rules in place detailing the method by which

users must warn others if their post contains a plot spoiler. Moderators are empowered to remove

any post that does not follow their rules. As a result of this system, more than 99.7% of all

non-spam content removals on Reddit are undertaken by users themselves, rather than by

employees of Reddit.

       4.       Overarching these individual subreddit rules is the Reddit Content Policy—the

sitewide rules by which all communities and users on Reddit must abide. It is developed and

enforced by Reddit employees. In the case of subreddits, if the community itself inherently violates

the Policy, it may be banned from the platform. Reddit is constantly evaluating its Content Policy,

updating it from time to time to account for new trends in user behavior or in response to

legislation. We have made seven updates to the Policy since October 2017.

       5.       One of the updates we made, on 21 March 2018, involved the creation of a new

policy forbidding the use of Reddit to solicit or facilitate any transaction involving certain goods

and services. Specifically included in the policy were “paid services involving physical sexual

contact.” The impending enactment of the Allow States and Victims to Fight Online Sex

Trafficking Act, which passed the Senate on the same day, was a factor in this update.

       6.       Overall, this law has led us to be much stricter in the banning of subreddits created

by our users that might be misconstrued as promoting or facilitating prostitution. In general, our

usual practice for subreddits that may be borderline with regard to our Content Policy is to first

warn the moderators of a problem and try to work with them to bring the community more clearly

into compliance. However, the vagueness and scope of liability of the new law gave us little

opportunity to engage in this process with certain types of subreddits, lest our actions be
             Case 1:18-cv-01552-RJL Document 34-5 Filed 08/31/20 Page 4 of 4




interpreted as knowingly assisting, supporting, or facilitating the activity. We have banned a

number of subreddits as a result, reluctantly shutting down what we believe were valuable harm

reduction resources for vulnerable communities.

        7.       An example of this is the r/escorts community, which we banned on 22 March 2018

as a result of the new policy. At the time of the ban, it was a well-moderated community of

approximately 8,000 subscribers, “with a focus on education, safety, and health for clients and

providers alike,” as set out by the community’s moderators. The moderators also had specific rules

forbidding providers from advertising their services, including a ban on posting links to external

provider websites, profiles, and reviews. The moderators’ rules also forbade requests from

potential clients to help find providers. Despite these precautions by the moderators, we felt

obligated to ban it due to the potential risk of liability it presented under the new law. Its loss

removed an important discussion space for voluntary sex workers trying to stay safe.

        8.       I declare under penalty of perjury of the laws of the State of California and the

United States of America that the foregoing is true and correct to the best of my knowledge.


Executed on this 27th day of August 2020 at San Francisco, California.




                                                                Dr. Jessica P. Ashooh
